DETAILED ACTION
The following is Examiner’s reply to Applicant’s Response received 5/2/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action
mailed 12/02/2021 (hereinafter “Office Action”).

Status of the Claims
	As per Applicant’s Response, Applicant has: (1) amended Claims 1, 2, 5-8 and 151.  Here, Claims 3, 4, 9-14, and 16-20 are presented as originally filed, but are considered
amended by virtue of their dependency.  As such, Claims 1-20 are currently pending and
addressed herein.  Examiner notes Applicant’s statement that “[n]o new matter is added.” (Applicant’s Response, p. 10, l. 5).

Applicant-Initiated Interview
Examiner acknowledges the Applicant-Initiated Interview held 4/27/2022. (See
Interview Summary mailed 5/4/2022 & Applicant’s Response, p. 8, ll. 2-3, p. 9, ll. 1-92).

Response to Remarks/Arguments
Regarding Prior Abstract Objection
	Examiner withdraws the outstanding objection to the Abstract in view of Applicant’s substitute Abstract.

Regarding Prior Drawing Objections
Regarding FIG. 1, Applicant asserts that “there is no requirement that similar items are required to use the same reference label”  (Applicant’s Response, p. 10, ll. 23-24).  Examiner disagrees.  Here, Examiner respectfully points Applicant to 37 C.F.R. 1.84(p)(4) which states that “[t]he same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character…”.  Nonetheless, Examiner currently withdraws the outstanding objection to FIG. 1 in view of Applicant’s remarks (Applicant’s Response, p. 10, l. 24 – p. 11, l. 2).  Examiner may require correction upon any future indication of allowable subject matter.  
Regarding FIG. 2, Examiner withdraws the outstanding objection to FIG. 2 in view of Applicant’s Replacement FIG. 2.   

Regarding Prior Specification Objections
Regarding Paragraphs [0013] & [0019], Examiner withdraws said objections in view of Applicant’s replacement paragraphs [0013] & [0019].
Regarding Paragraphs [0022], [0023], and [0031], Examiner maintains his objections.  Applicant appears to have omitted replacement paragraphs to address the outstanding issues (see Office Action, p. 4, ll. 1-5).
Regarding Prior Claim Rejections - 35 USC § 112(b)
Claims 1-20 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to Claims 1-7, Examiner withdraws his outstanding 112(b) rejections in view of Applicant’s amendments. 
With respect to Claims 8, Examiner maintains his 112(b) rejection in part.  Although Applicant has addressed the second part of Examiner’s rejection (Office Action, p. 4, l. 21- p. 5, l. 4), Applicant fails to address the first part of Examiner’s rejection (Office Action, p. 4, ll. 16-20, i.e., Amended Claim 8 still recites “high-resolution map”)3.
With respect to Claim 12, Examiner maintains his 112(b) rejection.  Unlike Claim 8, Applicant has not amended Claim 12 to recite “the 
With respect to Claim 9-11, 13 and 14, Examiner maintains his 112(b) rejections by virtue of their dependency on Claim 8.  
With respect to Claims 15, Examiner maintains his 112(b) rejection.  To address the second part of Examiner’s rejection (Office Action, p. 4, l. 21- p. 5, l. 4), while Applicant has amended “at the one or more processors”, Applicant has not similarly amended “the AV localization system” (i.e. antecedent issue).  Further, Applicant fails to address the first part of Examiner’s rejection (Office Action, p. 4, ll. 16-20, i.e., Amended Claim 15 still recites “high-resolution map”)4.
With respect to Claim 19, Examiner maintains his 112(b) rejection.  Applicant has not amended Claim 19 to recite “the one or more processors” (two instances, i.e., antecedent issue).        
With respect to Claims 16-18, and 20, Examiner maintains his 112(b) rejections by virtue of their dependency on Claim 15. 

Regarding Prior Claim Rejections – 35 USC §101
Claims 1-20 were rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Initially, Applicant argues that “[t]he instant claims here cannot be a mental process because a person cannot practically compare a feature set provided from a mobile device [sic] to a map generated by a Light Detection and Ranging (LiDAR) sensor to determine a location of the mobile device.  A LiDAR sensor detects a distance to objects and produces massive datasets that represent distance to [those] object[s].  This is data that a machine can understand and use, but is not data that can be perceived or understood by a person.  The only way that a person can understand a map generated by a LiDAR sensor is to use a computer with a visualization tool to render the scene into a visual bitmap.”  (Applicant’s Response, p. 12, ll. 12-20).  
In response, the limitation addressed by Applicant broadly recites “comparing [a] first feature set to [a] map generated by a Light Detection and Ranging (LiDAR) sensor to determine the location of the mobile device”.  (See Claim 1, as amended).  While Claim 1 does indicate that “the first feature set includ[es] a top-down perspective image of a location of [the] mobile device” (See Claim 1, as amended), “includes” is open-ended language (e.g., Applicant’s Specification, para [0023], “the first feature set can [also] include image features extracted from one or more images…WiFi position information, GPS coordinate data, and/or accelerometer data”, etc.).  In this vein, amended Claim 1 does not specifically require comparing the recited top-down perspective image to the LiDAR map (i.e., any “image feature” extracted from an image could be compared to the LiDAR map).  Furthermore, while amended Claim 1 does recite a “map generated by a Light Detection and Ranging (LiDAR) sensor” Applicant’s method does not require any actual “generating” of the LiDAR map (see Claim Interpretation section below).  As such, Applicant’s arguments regarding LiDAR detection and massive datasets that only a machine can understand are wholly unpersuasive.  In sum, under a broadest reasonable interpretation, amended Claim 1 may only require comparing image features extracted from an image to a LiDAR map.  Accordingly, Examiner points Applicant to Non-Patent Literature Document, published April 13, 2017, entitled “Luminar reveals sensors that could make driving cars safer than human” (cited herein, hereinafter “NPL Luminar”).  At least in view of the depicted LiDAR maps (NPL Luminar, pages 1, 3), Examiner finds that a human mind could practically compare image features extracted from an image to a depicted LiDAR map.  
Next, Applicant indicates that “the Office appears to inadvertently omit the determination of whether the claims ‘recite additional elements that integrate the judicial exception into a practical application’ under the step 2A analysis” (Applicant’s Response, p. 12, ll. 21-23).
In response, Examiner disagrees.  (See Office Action, p. 9, l. 12 – p. 11, l. 10).
Next, Applicant argues that “[b]ecause the feature set only represents two-dimensional data [i.e., a top-down perspective of a location of a mobile device] as opposed to three-dimensional LiDAR data, the comparison to identify the mobile device reduces complexity (by eliminating an entire dimension) and improve matching accuracy” to “more efficiently and accurately identify a position of the mobile device” (Applicant’s Response, p. 13, ll. 2-5, emphasis and parenthetical added).
In response, Examiner is confounded.  The recited “first feature set” is associated with the mobile device.  In view of Applicant’s disclosure, the mobile device 110 includes an “image collection module 112 [] to collect images for an environment associated with (surrounding)  mobile device 110” where the image collection module 112 can include “charge-coupled devices (CCD chips), such as cameras” (Applicant’s Specification, para [0014], e.g., 2D images).  Examiner struggles to find support for the “image collection module 112 being a LiDAR sensor and/or the collected “images” being 3D images.  Accordingly, Applicant’s arguments are unpersuasive.
In sum, Applicant’s arguments are unpersuasive and Examiner maintains the 35 USC §101 rejections herein.     

Regarding Prior Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366; Claims 2, 9, and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view of Eustice ‘846; Claims 5, 12 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view of Ondruska ‘461; and Claims 7 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view of Yoshida ‘605.
Initially, with respect to Claim 1, Applicant argues its amended language. (Applicant’s Response, p. 14, ll. 12-14 & p. 14, l. 27- p. 15, l. 2).  Here, Examiner respectfully points Applicant to the rejections that follow regarding such amended language.
Next, with respect to Claim 8 and 15, Applicant relies on its Claim 1 arguments. (Applicant’s Response, p. 15, ll. 10-12 and 17-18).  This is unpersuasive at least since Applicant has not similarly amended Claims 8 & 15.
Next, Applicant does not individually address any dependent claims and/or the respectively cited prior art references.  (Applicant’s Response, p. 15, ll. 6-7, 12-13, 18-19).  This is unpersuasive.
In sum, Applicant's arguments have been fully considered but they are not persuasive.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.         

Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.

Current Specification Objections
	As per Paragraphs [0022], [0023], and [0031], Examiner respectfully points Applicant to the maintained objections above.  Appropriate corrections are required. 


Current Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities:
As per Claim 1, said Claim is objected to as follows:
Initially, Examiner suggests “wherein the first feature set includes a top-down perspective image…” for clarity.
Next, Examiner suggests “by [[a]] the mobile device” for proper antecedence.
Next, Examiner suggests “comparing the first feature set to a map generated…” for clarity.  
As per Claims 6 & 7, Examiner suggests “the LiDAR map” for consistency.   
Appropriate correction is required.

Claim Interpretation
	Regarding Claim 1, Examiner notes the following:
Initially, the phrase “wherein the first feature set includ[es] a top-down perspective image of a location of a mobile device” is open-ended and does not limit the first feature set to the recited “top-down perspective image of a location of a mobile device”.
Next, the phrase “generated by a Light Detection and Ranging (LiDAR) sensor” appears to modify “map” (e.g., Original Claim 9, i.e., a LiDAR map & Applicant’s Specification, para [0024], “a high-resolution (LiDAR) map”) rather than require any actual “generating” in the recited method.  Applicant must positively, not passively, recite its method steps.   


Current Claim Rejections – 35 USC § 112(a)
The following is a quotation of 35 U.S.C. §112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. §112(a) as failing to comply with the
written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claim 1, said Claim recites “wherein the first feature set includ[es] a top-down perspective image of a location of a mobile device”.  Here, in view of Applicant’s disclosure, the “first feature set” only includes extracted “image features” (i.e., extracted, via a “feature processing module 114”) and does not include any actual “image” (Applicant’s Specification, para [0015] & para [0022]).  While “feature processing may include an inverse perspective mapping transformation”, only “features representing a top-down view” are extracted and transmitted (See Id.).
	As per Claims 2-7, said Claims are rejected by virtue of their dependency.


Current Claim Rejections - 35 USC § 112(b)
Claims 2, 4-6 & 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 2, Examiner struggles to determine what further “steps” are required in Applicant’s method.  Here, Claim 2 appears to simply characterize the “top-down perspective image” without positively requiring “capturing” images, “performing” an inverse perspective mapping transformation, and/or “generating” the top-down perspective image.  One should not be left to guess the metes and bounds of Applicant’s claim language.  
As per Claim 4, “the high-resolution map” lacks antecedent basis (i.e. Claim 1 amended).
As per Claim 5, “the AV user” lacks antecedent basis (i.e., Claim 1 amended). 
As per Claim 6, “the high-resolution map” lacks antecedent basis (i.e. Claim 1 amended, only one instance amended in Claim 6).
As per Claim 8, Examiner points Applicant to his maintained rejection above.  Further, Applicant’s amendment from “an autonomous vehicle (AV) localization system” to “the system” rather than “a cloud system”5 causes ambiguity.  Applicant is claiming a “system” in Claim 8.  In this vein, when “the system” is referenced in the claim body (two instances), one is left to guess which component(s) of the “system” (e.g., which of the one or more processors, CRM, etc.) Applicant is referencing.
As per Claims 9-14, Examiner points Applicant to the maintained rejections above.
As per Claims 15-20, Examiner points Applicant to the maintained rejections above.  

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-7 are drawn to a computer-implemented method (i.e., a process), Claims 8-14 are drawn to a system (i.e., a machine), and Claims 15-20 are drawn to a non-transitory computer-readable storage medium (i.e., a manufacture).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:  A computer-implemented method for performing localization, comprising: 
receiving a first feature set at a cloud system, wherein the first feature set includ[es] a top-down perspective image of a location of a mobile device and is transmitted to the cloud system by [the] mobile device; 
comparing the first feature set to [a] map generated by a Light Detection and Ranging (LiDAR) sensor to determine the location of the mobile device; and 
transmitting the location of the mobile device to an autonomous vehicle (AV) that is en route to the mobile device.
(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of receiving a first feature set…, wherein the first feature set include[es] a top-down perspective image of a location…and is transmitted, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality (e.g., open-ended language with respect to the “first feature set”), can be practically performed in the human mind (e.g., interpreting/observing a communicated and/or depicted first feature set).  Similarly, the second limitation of comparing the first feature set to [a] map…to determine the location…, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., comparing/evaluating/judging the first feature set to a map to determine a location on the map).  Yet further, the third limitation of transmitting the location…, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind with a physical aid.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind with a physical aid to help perform the mental step (e.g. communicating the determined location via pen and paper, vocally via sound waves traveling through the air, etc.).  Accordingly, each of the first, second, and third limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 2-7, the recitations wherein the mobile device performs an inverse perspective mapping transformation on images captured at the mobile device to generate the top-down perspective image (Claim 2), wherein the first feature set is derived from images collected by the mobile device (Claim 3), wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device (Claim 4), receiving a second feature set at the cloud system, wherein the second feature set is transmitted to the cloud system by the AV that is en route to the AV user (Claim 5), wherein the first feature set comprises Global Positioning System (GPS) coordinates of the mobile device, and wherein comparing the first feature set to the high-resolution map further comprises segmenting the map using the GPS coordinates of the mobile device (Claim 6), and wherein comparing the first feature set to the map is performed using a bivariate correlation calculation (Claim 7) similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the respective limitations in a human mind and/or with a physical aid.  More specifically, the respective limitations, recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., further limits the type of information being compared, further limits a source of the information being compared, further limits a way to compare the information having roots based on the human mind (i.e., machine learning, e.g., neural networks), further interpreting a communicated second feature set, parsing information in the human mind and/or on paper based on further information, further limits a way to compare the information in the human mind and/or with a physical aid (i.e., correlations determined via pen and paper)).  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claims 8 and 15, said Claims include similar processes as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claims merely add further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., a system …, comprising: one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: and a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising:).  Accordingly, the limitations of Claims 8 and 15, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 9-14 and 16-20, said Claims include nearly identical processes as Claim 2-7 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said claims merely add further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 8 and 15 respectively.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 8, and 15, the additional elements computer-implemented, a cloud system, a mobile device, generated by a Light Detection and Ranging (LiDAR) sensor, and an autonomous vehicle (AV)  (Claim 1), a system, one or more processors, and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations, the system, a mobile device, and an autonomous vehicle (AV) (Claim 8), and a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations, the one or more processors, AV localization system, a mobile device and an autonomous vehicle (AV) (Claim 15) are recited at such a high level of generality (e.g., system, device, sensor, processors, computer-readable medium storing instructions executable by the processors) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea. [Step 2A: Yes].
Considering Claims 2-7, 9-14, and 16-20, the additional elements images, top-down perspective image, the mobile device, a machine-learning model, the AV localization system, the AV, and a bivariate correlation calculation are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components and generic comparison algorithms (i.e., using generic computer components and generic comparison algorithms as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of Claims 1, 8 and 15 respectively. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components and/or generic comparison algorithms (i.e., using generic computer components and generic comparison algorithms as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].       
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0166366 to Herman et al. (hereinafter Herman ‘366) in view of U.S. Patent Application Publication No. 2019/0050648 to Stojanovic et al. (hereinafter Stojanovic ‘648), and further in view of U.S. Patent Application Publication No. 2016/0209846 to Eustice et al. (hereinafter Eustice ‘846).
As per Claim 1, Herman ‘366 teaches [a] computer-implemented method for performing localization (FIG. 4 & paragraph [0075], “system for request handling”) as follows: 
First, Herman ‘366 teaches receiving a first feature set at cloud system (FIG. 4 & paragraph [0077], “[remote] server [400] receives [] key image elements [] can unpack the data and extract 407 the key feature elements” & paragraph [0037], “cloud…may receive a set of pre-processed image data” & paragraph [0104], “cloud server”], wherein the first feature set…is transmitted to the [] cloud system by the mobile device; (FIG. 4 & paragraph [0075], “request for pickup 403” between “user or passenger [] mobile device 401” and “remote system 400” & paragraph [0076], “user can use the mobile device [401] to scan an image, series of image or video 405 of surroundings…the [mobile] device [401] may perform some preprocessing on the image before sending the image [] to the remote server 400”)
However, Herman ‘366 does not explicitly disclose [wherein the first feature set] includ[es] a top-down perspective image of a location of a mobile device.  Regardless, Stojanovic ‘648 teaches embodiments “directed towards localizing an object…via real-time images of the object’s current environment”  (para [0009]).  In particular, the object’s “imaging system [] may capture 2D [] and/or 3D visual images, [e.g., real-time terrestrial-view visual images]” and the “perspective of these [] images may be transformed from the terrestrial-view to the aerial-view via inverse perspective mapping to generate 2D real-time aerial-view [] images” which is used to determine the “absolute position and orientation” of the object. (para [0010] & para [0041], “a bird’s-eye view”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include [wherein the first feature set] includ[es] a top-down perspective image of a location of a mobile device.  Here, Herman ‘366 contemplates that its mobile device “may perform some preprocessing on [its] image” (para [0076]).  Incorporating further known preprocessing techniques (e.g., inverse perspective mapping transformations) into Herman’s ‘366 mobile device 401 leads to expected results (i.e., 2D real-time aerial-view images usable, e.g., by the cloud system, to locate an object, e.g., vehicle, mobile device, and/or the like).  One is expected to use known tools (e.g., imaging tools/processing) according to their known abilities.
Next, Herman ‘366 teaches comparing the first feature set to [a] map [] to determine the location of the mobile device; (paragraph [0037], “object matching may be done in the cloud” & paragraph [0036], “[i]mage/video processing…to identify a user location relative to known, fixed objects identifiable in the images…[that have been identified] in an object database” & See FIG. 4 & paragraph [0077], remote sever 400 performs “compare 409” of “extract keys 407” to “key feature comparators” associated with objects identified in “HD map data 408” of the “image dataset 402” to find objects 411 and determine “physical locations” associated with the found objects 411 to “determine an actual user location” & paragraph [0071]-“server [] use an HD map and/or other image data to localize the key features”)
However, Herman ‘366 does not explicitly disclose the map as [a] map generated by a Light Detection and Ranging (LiDAR) sensor.  Regardless, Eustice ‘846 teaches “localization within LIDAR maps using correlated real-time visual images” (paragraph [0002]).  In particular, Eustice discloses localization using commodity cameras whereby a position “is corrected to centimeter-level accuracy using map matching of live camera imagery to [] 3D prior map information (paragraph [0035]).  More specifically, said “3D prior maps [have been] constructed by a survey vehicle equipped with 3D LIDAR scanners…” (paragraph [0009]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include the map as [a] map generated by a Light Detection and Ranging (LiDAR) sensor.  Eustice ‘846 acknowledges that maps created via 3D LIDAR scanners are “[s]tate of the art” (paragraph [0006]).  Accordingly, design incentives would have prompted one of ordinary skill in the art to substitute Eustice’s ‘846 LIDAR generated map for Herman’s ‘366 HD map with predictable results (e.g., positions corrected to centimeter-level accuracy).  Similar to Herman ‘366, Eustice ‘846 acknowledges the trend toward autonomous vehicle use (Herman ‘366, paragraph [0022] & Eustice ‘846, paragraph [0005], “in recent years, fully autonomous, self-driving cars have grown into a reality”).
Next, Herman ‘366 teaches transmitting the location of the mobile device to an [] vehicle [] that is en route to the mobile device (FIG. 4 & paragraph [0078], “actual location [of user/mobile device 401] sent to a requested ride 410”)
However, Herman ‘366 does not explicitly disclose that the vehicle localization system is an autonomous vehicle (AV) localization system, the user is an AV user, and the vehicle is an AV.  Regardless, Herman ‘366 teaches a method and apparatus for improved location decisions based on surroundings. (Title).  In particular, Herman ‘366 contemplates that “[a] ride hailing service is dependent on the capability for the user and vehicle to identify each other’s position accurately” and seeks to solve limitations regarding the “[p]ositional accuracy of a mobile device” (paragraph [0002]).  Notably, Herman ‘366 acknowledges it as “challenging for hailed vehicles, human or autonomous, to positively locate pedestrians.” (paragraph [0019]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include the vehicle localization system as an autonomous vehicle (AV) localization system, the user as an AV user, and the vehicle as an AV.  Here, both human-driven vehicles and autonomous vehicles are known.  Applying Herman’s ‘366 disclosed techniques/systems to autonomous vehicles, ready for the similar improvement, yields predictable results (i.e., more accurate AV locating of AV users via the mobile device of the AV user).  Herman ‘366 explicitly suggests that when “autonomous vehicles (AVs) are prevalent, there will likely be a larger density of ride hailing/sharing/pooling users in a given location” and the established need to better “localize and correctly identify a user in outside environments” (paragraph [0022]). 
As per Claim 2, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
However, Herman ‘366 does not explicitly disclose wherein the mobile device performs an inverse perspective mapping transformation on images captured at the mobile device to generate the top-down perspective image.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding such recitations). 
As per Claim 3, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
Further, Herman ‘366 teaches wherein the first feature set is derived from images collected by the mobile device. (paragraph [0040], “a plurality of still photographs, a wide-scale panoramic photograph, a video” & paragraph [0042], “process may use a structure from motion algorithm to generate a 3D point cloud of the imaged environment” & paragraph [0043], “process may further convert the 3D point cloud into a voxel map where key features may be identified from the image data”).
As per Claim 6, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
Further, Herman ‘366 teaches wherein the first feature set comprises Global Positioning System (GPS) coordinates of the mobile device (paragraph [0040], “request may include a detected user location…GPS coordinates), and wherein comparing the first feature set to the high-resolution map further comprises segmenting the [] map using the GPS coordinates of the mobile device. (paragraph [0049], “process may…use detected…GPS location to estimate a user location” & paragraph [0045], “database can include a vast array of object data, but the search can be limited to an area based on the initial detected location...for example…300 feet around the detected location [that would] encompass both the actual user location and a number of viewed key feature points viewed from the user location”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view Stojanovic ‘648 and Eustice ‘846, as applied above, and further in view of U.S. Patent Application Publication No. 2020/0234042 to Rogan (hereinafter Rogan ‘042).
As per Claim 4, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
However, Herman ‘366 does not explicitly disclose wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Regardless, Rogan ‘042 teaches “determining a location estimate for mobile devices based on imagery captured by the mobile devices” (paragraph [0002]).  In particular, a “location determination service 130 receives the image(s) and compares them to known images, stored at image rendering database 132, to determine the location of client device 110” (paragraph [0016]).  More specifically, Rogan ‘042 explicitly suggests “alignment using machine-learned models” (paragraph [0028], “[t]he process of determining whether a received rendering matches a candidate rendering is also referred to as a process of ‘alignment’”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Here, substituting one known means to compare/match images (i.e., application of machine-learning models) for another known means to compare/match images leads to predictable results.  Furthermore, Rogan ‘042 explicitly suggests that “machine learning can be used to quickly retrieve a matching set of images or 3D content” (paragraph [0026]) and suggests applications to AV scenarios (paragraph [0015]).  The use of know tools to realize known efficiencies is expected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view Stojanovic ‘648 and Eustice ‘846, as applied above, and further in view of U.S. Patent Application Publication No. 2020/0132461 to Ondruska et al. (hereinafter Ondruska ‘461).
As per Claim 5, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
However, Herman ‘366 does not explicitly disclose receiving a second feature set at the cloud system, wherein the second feature set is transmitted to the cloud system by the [vehicle] that is en route to the [] user.  Regardless, Ondruska ‘461 teaches “localization of a device by a server system based on known visual data stored by the server system” (paragraph [0018]).  More specifically, Ondruska ‘461 explicitly discloses that “the device comprises any of a mobile phone…a self-driving vehicle, a drone or other autonomous vehicle” (paragraph [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include receiving a second feature set at the [] localization system, wherein the second feature set is transmitted to the [] localization system by the [vehicle] that is en route to the [] user.  Here, as suggested by Ondruska ‘461, a localization system can locate numerous devices (i.e., mobile phone, autonomous vehicle, and/or the like).  One is expected to use known tools according to their known functionalities.  Further, Herman ‘366 contemplates use of the vehicle/device camera during localization (paragraph [0110]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 in view Stojanovic ‘648 and Eustice ‘846, as applied above, and further in view of U.S. Patent Application Publication No. 2021/0341605 to Yoshida et al. (hereinafter Yoshida ‘605).
As per Claim 7, Herman ‘366, as modified, teaches the computer-implemented method of Claim 1 above.  
However, Herman ‘366 does not explicitly disclose wherein comparing the first feature set to the map is performed using a bivariate correlation calculation.  Regardless, Yoshida ‘605 teaches a “technique of accurately estimating the position coordinates…of [a] mobile object itself” (paragraph [0007]).  In particular, Yoshida ‘605 discloses an “object matching unit 23” where “a correlation value is adopted as image matching, where the point of the correlation value reaching the maximum is determined to be an image correspondence point” such that “[w]hether or not the objects are identical can be determined by setting a threshold value for the correlation value” (paragraph [0079]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein comparing the first feature set to the high-resolution map is performed using a bivariate correlation calculation.  Here, Herman ’366 suggests that “the actual location of the key features is identified by correlation from the database” (paragraph [0046]).  Using known tools (i.e., bivariate correlation calculations including threshold correlation values) according to their known functionalities leads to predictable results (e.g., matches established based on calculated correlation values).
Claims 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366.
As per Claim 8, Herman ‘366 teaches [a] system for performing mobile device localization (FIG. 4 & paragraph [0075], “system for request handling”) comprising: one or more processors (paragraph [0032], “process performable by a computing system…executing the process” & paragraph [0033], “general purpose processor”); and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (paragraph [0033], “processor…executing code providing instructions to perform the method”.  Here, as evidenced by non-patent literature (NPL) document entitled “Computer Storage”, it is inherent that Herman’s ‘366 computing system comprises storage including temporary storage (e.g., RAM) to run/execute its code/instructions and long-term storage (e.g., a non-transitory storage media (a disk drive) to store its executable code/instructions, See also Rogan 2020/0234042 (paragraphs [0034]-[0035]), Claims 10 and 19 & Yoshida et al. 2021/0341605 (paragraphs (0047)-(0050), Claim 14 as further evidence] as follows:
First, Herman ‘366 teaches receiving a first feature set at [a] system (FIG. 4 & paragraph [0077], “[remote] server [400] receives [] key image elements [] can unpack the data and extract 407 the key feature elements” & paragraph [0037], “cloud…may receive a set of pre-processed image data”], wherein the first feature set is transmitted to the system by a mobile device associated with an [] user (FIG. 4 & paragraph [0075], “request for pickup 403” between “user or passenger [] mobile device 401” and “remote system 400” & paragraph [0076], “user can use the mobile device [401] to scan an image, series of image or video 405 of surroundings…the [mobile] device [401] may perform some preprocessing on the image before sending the image [] to the remote server 400”); 
Next, Herman ‘366 teaches comparing the first feature set to a high-resolution map to determine a location of the mobile device; (paragraph [0037], “object matching may be done in the cloud” & paragraph [0036], “[i]mage/video processing…to identify a user location relative to known, fixed objects identifiable in the images…[that have been identified] in an object database” & See FIG. 4 & paragraph [0077], remote sever 400 performs “compare 409” of “extract keys 407” to “key feature comparators” associated with objects identified in “HD map data 408” of the “image dataset 402” to find objects 411 and determine “physical locations” associated with the found objects 411 to “determine an actual user location” & paragraph [0071]-“server [] use an HD map and/or other image data to localize the key features”)
Next, Herman ‘366 teaches transmitting the location of the mobile device to an [] vehicle [] that is en route to the [] user (FIG. 4 & paragraph [0078], “actual location…sent to a requested ride 410”)
However, Herman ‘366 does not explicitly disclose that the vehicle localization system is an autonomous vehicle (AV) localization system, the user is an AV user, and the vehicle is an AV.  Regardless, Herman ‘366 teaches a method and apparatus for improved location decisions based on surroundings. (Title).  In particular, Herman ‘366 contemplates that “[a] ride hailing service is dependent on the capability for the user and vehicle to identify each other’s position accurately” and seeks to solve limitations regarding the “[p]ositional accuracy of a mobile device” (paragraph [0002]).  Notably, Herman ‘366 acknowledges it as “challenging for hailed vehicles, human or autonomous, to positively locate pedestrians.” (paragraph [0019]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include the vehicle localization system as an autonomous vehicle (AV) localization system, the user as an AV user, and the vehicle as an AV.  Here, both human-driven vehicles and autonomous vehicles are known.  Applying Herman’s ‘366 disclosed techniques/systems to autonomous vehicles, ready for the similar improvement, yields predictable results (i.e., more accurate AV locating of AV users via the mobile device of the AV user).  Herman ‘366 explicitly suggests that when “autonomous vehicles (AVs) are prevalent, there will likely be a larger density of ride hailing/sharing/pooling users in a given location” and the established need to better “localize and correctly identify a user in outside environments”. (paragraph [0022]).
As per Claim 10, Herman ‘366, as modified, teaches the system of Claim 8.  
Further, Herman ‘366 teaches wherein the first feature set is derived from images collected by the mobile device. (paragraph [0040], “a plurality of still photographs, a wide-scale panoramic photograph, a video” & paragraph [0042], “process may use a structure from motion algorithm to generate a 3D point cloud of the imaged environment” & paragraph [0043], “process may further convert the 3D point cloud into a voxel map where key features may be identified from the image data”).  
As per Claim 13, Herman ‘366, as modified, teaches the system of Claim 8.  
Further, Herman ‘366 teaches wherein the first feature set comprises Global Positioning System (GPS) coordinates of the mobile device (paragraph [0040], “request may include a detected user location…GPS coordinates), and wherein comparing the first feature set to the high-resolution map further comprises segmenting the high-resolution map using the GPS coordinates of the mobile device. (paragraph [0049], “process may…use detected…GPS location to estimate a user location” & paragraph [0045], “database can include a vast array of object data, but the search can be limited to an area based on the initial detected location...for example…300 feet around the detected location [that would] encompass both the actual user location and a number of viewed key feature points viewed from the user location”)
As per Claim 15, Herman ‘366 teaches [a] non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations (paragraph [0032], “process performable by a computing system…executing the process” & paragraph [0033], “general purpose processor” & (paragraph [0033], “processor…executing code providing instructions to perform the method”.  Here, similar to Claim 8, as evidenced by non-patent literature (NPL) document entitled “Computer Storage”, it is inherent that Herman’s ‘366 computing system comprises storage including temporary storage (i.e., RAM) to run/execute its code/instructions and long-term storage (e.g., a non-transitory storage media (e.g., a disk drive) to store its executable code/instructions) as follows:
First, Herman ‘366 teaches receiving a first feature set at the one or more processors (FIG. 4 & paragraph [0077], “[remote] server [400] receives [] key image elements [] can unpack the data and extract 407 the key feature elements” & paragraph [0037], “cloud…may receive a set of pre-processed image data”], wherein the first feature set is transmitted to the [] localization system by a mobile device associated with an [] user; (FIG. 4 & paragraph [0075], “request for pickup 403” between “user or passenger [] mobile device 401” and “remote system 400” & paragraph [0076], “user can use the mobile device [401] to scan an image, series of image or video 405 of surroundings…the [mobile] device [401] may perform some preprocessing on the image before sending the image [] to the remote server 400”) 
Next, Herman ‘366 teaches comparing the first feature set to a high-resolution map to determine a location of the mobile device; (paragraph [0037], “object matching may be done in the cloud” & paragraph [0036], “[i]mage/video processing…to identify a user location relative to known, fixed objects identifiable in the images…[that have been identified] in an object database” & See FIG. 4 & paragraph [0077], remote sever 400 performs “compare 409” of “extract keys 407” to “key feature comparators” associated with objects identified in “HD map data 408” of the “image dataset 402” to find objects 411 and determine “physical locations” associated with the found objects 411 to “determine an actual user location” & paragraph [0071]-“server [] use an HD map and/or other image data to localize the key features”)
Next, Herman ‘366 teaches transmitting the location of the mobile device to an [] vehicle [] that is en route to the [] user (FIG. 4 & paragraph [0078], “actual location…sent to a requested ride 410”)
However, Herman ‘366 does not explicitly disclose that the vehicle localization system is an autonomous vehicle (AV) localization system, the user is an AV user, and the vehicle is an AV.  Regardless, Herman ‘366 teaches a method and apparatus for improved location decisions based on surroundings. (Title).  In particular, Herman ‘366 contemplates that “[a] ride hailing service is dependent on the capability for the user and vehicle to identify each other’s position accurately” and seeks to solve limitations regarding the “[p]ositional accuracy of a mobile device” (paragraph [0002]).  Notably, Herman ‘366 acknowledges it as “challenging for hailed vehicles, human or autonomous, to positively locate pedestrians.” (paragraph [0019]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include the vehicle localization system as an autonomous vehicle (AV) localization system, the user as an AV user, and the vehicle as an AV.  Here, both human-driven vehicles and autonomous vehicles are known.  Applying Herman’s ‘366 disclosed techniques/systems to autonomous vehicles, ready for the similar improvement, yields predictable results (i.e., more accurate AV locating of AV users via the mobile device of the AV user).  Herman ‘366 explicitly suggests that when “autonomous vehicles (AVs) are prevalent, there will likely be a larger density of ride hailing/sharing/pooling users in a given location” and the established need to better “localize and correctly identify a user in outside environments” (paragraph [0022]).
As per Claim 17, Herman ‘366, as modified, teaches the non-transitory computer-readable storage medium of Claim 15.  
Further, Herman ‘366 teaches wherein the first feature set is derived from images collected by the mobile device. (paragraph [0040], “a plurality of still photographs, a wide-scale panoramic photograph, a video” & paragraph [0042], “process may use a structure from motion algorithm to generate a 3D point cloud of the imaged environment” & paragraph [0043], “process may further convert the 3D point cloud into a voxel map where key features may be identified from the image data”).
As per Claim 20, Herman ‘366, as modified, teaches the non-transitory computer-readable storage medium of Claim 15.  
Further, Herman ‘366 teaches wherein the first feature set comprises Global Positioning System (GPS) coordinates of the mobile device (paragraph [0040], “request may include a detected user location…GPS coordinates), and wherein comparing the first feature set to the high-resolution map further comprises segmenting the high-resolution map using the GPS coordinates of the mobile device. (paragraph [0049], “process may…use detected…GPS location to estimate a user location” & paragraph [0045], “database can include a vast array of object data, but the search can be limited to an area based on the initial detected location...for example…300 feet around the detected location [that would] encompass both the actual user location and a number of viewed key feature points viewed from the user location”)

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 and further in view of Eustice ‘846.
	As per Claim 9, Herman ‘366, as modified, teaches the system of Claim 8.  
However, Herman ‘366 does not explicitly disclose wherein the high-resolution map comprises a Light Detection and Ranging (LiDAR) map.  Regardless, Eustice ‘846 teaches “localization within LIDAR maps using correlated real-time visual images” (paragraph [0002]).  In particular, Eustice discloses localization using commodity cameras whereby a position “is corrected to centimeter-level accuracy using map matching of live camera imagery to [] 3D prior map information (paragraph [0035]).  More specifically, said “3D prior maps [have been] constructed by a survey vehicle equipped with 3D LIDAR scanners…” (paragraph [0009]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein the high-resolution map comprises a Light Detection and Ranging (LiDAR) map.  Eustice ‘846 acknowledges that maps created via 3D LIDAR scanners are “[s]tate of the art” (paragraph [0006]).  Accordingly, design incentives would have prompted one of ordinary skill in the art to substitute Eustice’s ‘846 LIDAR map for Herman’s ‘366 HD map with predictable results (e.g., positions corrected to centimeter-level accuracy).  Similar to Herman ‘366, Eustice ‘846 acknowledges the trend toward autonomous vehicle use (Herman ‘366, paragraph [0022] & Eustice ‘846, paragraph [0005], “in recent years, fully autonomous, self-driving cars have grown into a reality”).
As per Claim 16, Herman ‘366, as modified, teaches the non-transitory computer-readable storage medium of Claim 15.  
However, Herman ‘366 does not explicitly disclose wherein the high-resolution map comprises a Light Detection and Ranging (LiDAR) map.  Regardless, Eustice ‘846 teaches “localization within LIDAR maps using correlated real-time visual images” (paragraph [0002]).  In particular, Eustice discloses localization using commodity cameras whereby a position “is corrected to centimeter-level accuracy using map matching of live camera imagery to [] 3D prior map information (paragraph [0035]).  More specifically, said “3D prior maps [have been] constructed by a survey vehicle equipped with 3D LIDAR scanners…” (paragraph [0009]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein the high-resolution map comprises a Light Detection and Ranging (LiDAR) map.  Eustice ‘846 acknowledges that maps created via 3D LIDAR scanners are “[s]tate of the art” (paragraph [0006]).  Accordingly, design incentives would have prompted one of ordinary skill in the art to substitute Eustice’s ‘846 LIDAR map for Herman’s ‘366 HD map with predictable results (e.g., positions corrected to centimeter-level accuracy).  Similar to Herman ‘366, Eustice ‘846 acknowledges the trend toward autonomous vehicle use (Herman ‘366, paragraph [0022] & Eustice ‘846, paragraph [0005], “in recent years, fully autonomous, self-driving cars have grown into a reality”).




Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 and further in view of Rogan ‘042.
As per Claim 11, Herman ‘366, as modified, teaches the system of Claim 8.  
However, Herman ‘366 does not explicitly disclose wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Regardless, Rogan ‘042 teaches “determining a location estimate for mobile devices based on imagery captured by the mobile devices” (paragraph [0002]).  In particular, a “location determination service 130 receives the image(s) and compares them to known images, stored at image rendering database 132, to determine the location of client device 110” (paragraph [0016]).  More specifically, Rogan ‘042 explicitly suggests “alignment using machine-learned models” (paragraph [0028], “[t]he process of determining whether a received rendering matches a candidate rendering is also referred to as a process of ‘alignment’”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Here, substituting one known means to compare/match images (i.e., application of machine-learning models) for another known means to compare/match images leads to predictable results.  Furthermore, Rogan ‘042 explicitly suggests that “machine learning can be used to quickly retrieve a matching set of images or 3D content” (paragraph [0026]) and suggests applications to AV scenarios (paragraph [0015]).  The use of know tools to realize known efficiencies is expected.
As per Claim 18, Herman ‘366, as modified, teaches the non-transitory computer-readable storage medium of Claim 15.  
However, Herman ‘366 does not explicitly disclose wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Regardless, Rogan ‘042 teaches “determining a location estimate for mobile devices based on imagery captured by the mobile devices” (paragraph [0002]).  In particular, a “location determination service 130 receives the image(s) and compares them to known images, stored at image rendering database 132, to determine the location of client device 110” (paragraph [0016]).  More specifically, Rogan ‘042 explicitly suggests “alignment using machine-learned models” (paragraph [0028], “[t]he process of determining whether a received rendering matches a candidate rendering is also referred to as a process of ‘alignment’”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein comparing the first feature set to the high-resolution map further comprises: processing the first feature set using a machine-learning model to determine the location of the mobile device.  Here, substituting one known means to compare/match images (i.e., application of machine-learning models) for another known means to compare/match images leads to predictable results.  Furthermore, Rogan ‘042 explicitly suggests that “machine learning can be used to quickly retrieve a matching set of images or 3D content” (paragraph [0026]) and suggests applications to AV scenarios (paragraph [0015]).  The use of know tools to realize known efficiencies is expected.

   Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 and further in view of Ondruska ‘461.
As per Claim 12, Herman ‘366, as modified, teaches the system of Claim 8.  
However, Herman ‘366 does not explicitly disclose receiving a second feature set at the [] localization system, wherein the second feature set is transmitted to the [] localization system by the [vehicle] that is en route to the [] user.  Regardless, Ondruska ‘461 teaches “localization of a device by a server system based on known visual data stored by the server system” (paragraph [0018]).  More specifically, Ondruska ‘461 explicitly discloses that “the device comprises any of a mobile phone…a self-driving vehicle, a drone or other autonomous vehicle” (paragraph [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include receiving a second feature set at the [] localization system, wherein the second feature set is transmitted to the [] localization system by the [vehicle] that is en route to the [] user.  Here, as suggested by Ondruska ‘461, a localization system can locate numerous devices (i.e., mobile phone, autonomous vehicle, and/or the like).  One is expected to use known tools according to their known functionalities.  Further, Herman ‘366 contemplates use of the vehicle/device camera during localization (paragraph [0110]).
As per Claim 19, Herman ‘366, as modified, teaches the non-transitory computer-readable storage medium of Claim 15.  
However, Herman ‘366 does not explicitly disclose wherein the processors are further configured to perform operations comprising:  receiving a second feature set at the [] localization system, wherein the second feature set is transmitted to the [] localization system by the [vehicle] that is en route to the [] user.  Regardless, Ondruska ‘461 teaches “localization of a device by a server system based on known visual data stored by the server system” (paragraph [0018]).  More specifically, Ondruska ‘461 explicitly discloses that “the device comprises any of a mobile phone…a self-driving vehicle, a drone or other autonomous vehicle” (paragraph [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein the processors are further configured to perform operations comprising: receiving a second feature set at the [] localization system, wherein the second feature set is transmitted to the [] localization system by the [vehicle] that is en route to the [] user.  Here, as suggested by Ondruska ‘461, a localization system can locate numerous devices (i.e., mobile phone, autonomous vehicle, and/or the like).  One is expected to use known tools according to their known functionalities.  Further, Herman ‘366 contemplates use of the vehicle/device camera during localization (paragraph [0110]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herman ‘366 and further in view of Yoshida ‘605.
As per Claim 14, Herman ‘366, as modified, teaches the system of Claim 8.  
However, Herman ‘366 does not explicitly disclose wherein comparing the first feature set to the high-resolution map is performed using a bivariate correlation calculation.  Regardless, Yoshida ‘605 teaches a “technique of accurately estimating the position coordinates…of [a] mobile object itself” (paragraph [0007]).  In particular, Yoshida ‘605 discloses an “object matching unit 23” where “a correlation value is adopted as image matching, where the point of the correlation value reaching the maximum is determined to be an image correspondence point” such that “[w]hether or not the objects are identical can be determined by setting a threshold value for the correlation value” (paragraph [0079]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman ‘366 to include wherein comparing the first feature set to the high-resolution map is performed using a bivariate correlation calculation.  Here, Herman ’366 suggests that “the actual location of the key features is identified by correlation from the database” (paragraph [0046]).  Using known tools (i.e., bivariate correlation calculations including threshold correlation values) according to their known functionalities leads to predictable results (e.g., matches established based on calculated correlation values).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Claims (Applicant’s Response, pp. 4-7).  This differs from Applicant’s Response, which indicates “Claims 1 and 6-7 are amended” (Applicant’s Response, p. 10, l. 3). 
        2 The interview was conducted on April 27, 2022, not “May 27, 2022”
        3 See Interview Summary mailed 5/4/2022, “Applicant’s representative indicated that similar amendments would be carried through to independent Claims 8 and 15”
        4 See Footnote 3.
        5 See Office Action, p. 5, ll. 2-4.  Examiner warned Applicant regarding a circular reference.